John I. Purtle, Justice, dissenting. I dissent because I do not believe there was a valid emergency. If we were to recognize there was actually no emergency it would not affect in any manner a single charge of DWI against anyone. The new DWI law expressly preserved the old law until the new comes into being. The major difference in the two is in the penalty. In Gentry v. Harrison, 194 Ark. 916, 110 S.W.2d 497 (1937) this court considered an emergency clause tacked onto a bill by the General Assembly which abolished the combined office of Insurance Commissioner and Fire Marshal. The emergency clause was as follows: It is hereby found and declared that the regulation of the business of insurance is a function of the state government and necessary for the preservation of the public peace, health and safety, and that therefore an emergency exists, and this act shall take effect immediately upon its passage and approval. This court held that no emergency was stated and declared the clause invalid. Prior to the adoption of Amendment 7 to the Constitution of Arkansas, the legislature had developed a habit of attaching emergency clauses to almost all legislative acts. Gentry v. Harrison, supra. Amendment 7 sought to stop the use of emergency clauses when there was no emergency when it stated: “If it shall be necessary for the preservation of the public peace, health and safety that a measure shall become effective without delay, such necessity shall be stated in one section ... It shall be necessary, however, to state the fact which constitutes such emergency The replacement of existing legislation with new but similar legislation can hardly be declared an emergency. The new DWI law is certainly an attempt to deal with the same problem the old DWI laws dealt with. The problem has existed as long as automobiles have been driven upon our streets and highways. The facts stated in this emergency clause are nothing more than a restatement of the problem which is recognized by all who have an interest in the subject. At the time of the trial in this case it was apparently obvious that the new act had not made any impression that it was helping to solve the old problem because no evidence was introduced to that effect. Every factual statement in this emergency clause was true long before the first DWI law was passed. An emergency has been described as “unforeseen occurrence, sudden and urgent occasion for action . . . pressing necessity, crisis, dilemma, quandary, last-minute need, eleventh hour obligation . . .” The Synonym Finder, (J.I. Rodale ed. 1961). We do not accept the facts stated in an emergency clause as being an emergency merely because it so states or because it serves a necessary function. In the recent case of Henderson v. Russell, 267 Ark. 140, 589 S.W.2d 565 (1979) we found an emergency clause to be ineffective. We held that although the emergency clause stated facts declared to be an emergency, an emergency did not exist. I think the same rule applies here. I think fair minded and intelligent people would agree that the factual recitations in this emergency clause stated nothing more than facts which have existed for many years.